Case 8:18-cv-02285-DOC-KES Document 48-1 Filed 06/10/19 Page 1 of 2 Page ID #:853



    1   RUSS, AUGUST & KABAT
        Marc A. Fenster, SBN 181067
    2   Email: mfenster@raklaw.com
    3   Reza Mirzaie (CA SBN 246953)
        Email: rmirzaie@raklaw.com
    4   Brian D. Ledahl (CA SBN 186579)
    5   Email: bledahl@raklaw.com
        Paul Kroeger (CA SBN 229074)
    6   Email: pkroeger@raklaw.com
        C. Jay Chung (CA SBN 252794)
    7   Email: jchung@raklaw.com
    8   Philip X. Wang (CA SBN 262239)
        Email: pwang@raklaw.com
    9   12424 Wilshire Boulevard, 12th Floor
   10   Los Angeles, California 90025
        Telephone: (310) 826-7474
   11   Facsimile: (310) 826-6991
   12   Attorneys for Plaintiff
   13   Data Scape Limited
   14
   15
   16                        UNITED STATES DISTRICT COURT

   17                      CENTRAL DISTRICT OF CALIFORNIA

   18
   19 DATA SCAPE LIMITED,                      Case No. 8:18-cv-02285-DOC-KES

   20               Plaintiff,                 DECLARATION OF REZA
   21                                          MIRZAIE IN SUPPORT OF DATA
             v.                                SCAPE’S OPPOSITION TO
   22                                          DEFENDANTS’ MOTION TO
                                               DISMISS
      WESTERN DIGITAL CORPORATION,
   23 WESTERN DIGITAL
   24 TECHNOLOGIES, INC.,
   25               Defendants.
   26
   27
   28
Case 8:18-cv-02285-DOC-KES Document 48-1 Filed 06/10/19 Page 2 of 2 Page ID #:854



    1        I, Reza Mirzaie, declare and state as follows:
    2        1.     I am a member of the State Bar of California and a partner at the law
    3 firm Russ August & Kabat, counsel for Plaintiff Data Scape Limited in the above-
    4 captioned action. I have personal knowledge of the facts set forth in this declaration,
    5 and if called upon to testify, could and would testify competently under oath.
    6        2.     Attached as Exhibit 1 is a true and correct copy of Data Scape’s
    7 proposed First Amended Complaint.
    8        3.     Attached as Exhibit 2 is a true and correct copy of the redlined version
    9 of Data Scape’s proposed First Amended Complaint, showing differences between
   10 the original complaint and the First Amended Complaint.
   11
             I declare under penalty of perjury that the foregoing is true and correct.
   12
             Executed June 10, 2019, at Los Angeles, California.
   13
   14                                                /s/ Reza Mirzaie
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 1
